CIBT EDUCATION GROUP INC. International Head Office: Suite 1200, 777 West Broadway Vancouver, BC V5Z 4J7 Tel: 604.871.9909 Fax: 604.871.9919 Email: info@cibt.net Web: www.cibt.net CIBTAdds4 New Partners to Hotel and Tourism Division in China January28th, 2009CNW Group: CIBT Education Group Inc. (NYSE Alternext and TSX.V symbol: MBA) (“CIBT”)is pleased to report that its hotel and tourism training division in China has signed cooperative joint program agreements with four additional partners in China since the company’s recent news release on January 15th 2009.The new joint program partners include a university in Fujian province, two hotel chains in Beijing and Shandong province, and an education consulting company in Guiyang province, China.The agreements range in scope from providing professional certification in the American Hotel Lodging Association programs, delivery of hotel management programs, flight attendant programs, and Hospitality English training programs, to senior management training seminars. These cooperative agreements will further CIBT’s expansion efforts and provide a pipeline for programs to be introduced into these new markets, which may also serve as recruitment and job placement centers for other CIBT programs in the future.Upon the successful implementation of these joint programs in various cities throughout China, CIBT will then assess and determine further investment or other joint venture opportunities in these regions. CIBT has signed cooperative joint program agreements with the following institutions: Institutions City Province Sunlight Building Co. Gansu Guiyang Beijing Yansha Centre Co. – Kempinski Hotel Beijing Beijing Shandong Blue Sea Hotel Group Yantai Shandong Zhangzhou Normal University Zhangzhou Fujian “We are excited that many schools and industry players are eager to join our hotel management training platforminChina”, commented Toby Chu, Vice-Chairman, President and CEO of CIBT.“These industry players will provide our graduates with practical work experience, while our education partners will provide solid academic credentials. We will continue to recruit new academic and industry partners to expand our hotel management training programs with the intention of adding more programs and potential investments into the Asian market.” About CIBT Education Group Inc. CIBT is an education management and investment company with a special focus on the global education market.Its subsidiaries, CIBTSchool of Business & Technology Corp., Tourism Training Institute,
